DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1, and thus each of claims 2-9 by way of dependence, recites that the receiver includes a tracking ability for state of polarization. This is new matter. The originally disclosed receiver includes an FEC block that can track errors, but this is not equivalent to tracking state of polarization of the received optical signal. The error detection doesn’t know what caused the error, only that it occurred. It is transmit side control of SOP, not receiver side tracking of SOP, that allows a correlation to be made between SOP variation and errors.
Claim 10, and thus each of claims 11-18 by way of dependence, recites that the receiving including a tracking ability for SOP. This is new matter for the reasons provided above.
Claim 19, and thus each of claim 20 by way of dependence, recites that the receiver DSP including a tracking ability for SOP. This is new matter for the reasons provided above. The disclosed DSP only includes filtering, carrier recovery, signal decoding, and FEC.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
per se. In other words, whether this is testing or operation is based on the intention of the network user, not a feature of the hardware performing the function, whether as apparatus or method. In both testing and operation, the functionality is the same, and testing also requires operating the system.
Applicant further argues that Vassilieva discloses a SOP control loop, not “characterization or determining whether the system is operational.” This argument is not persuasive because the two are not mutually exclusive. Vassilieva is intentionally varying SOP at the transmitter and finding out whether the measured BER is acceptable or not for different SOP values, i.e. above an expected BER or not (paragraph 0036). This is both characterizing the system response to different SOPs, and determining whether the system is operational. If the Vassilieva BER is above the expected BER, the corresponding SOP value has failed to perform as expected and the receiver sends a message to the transmitter to rotate the SOP. This control loop over time is equivalent to determining whether the system is operational at different SOP values. Further, whether this functionality is an operation or a test is only semantic difference.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN M CORS/Primary Examiner, Art Unit 2636